



CONSULTING AGREEMENT






THIS CONSULTING AGREEMENT (“Agreement”), dated as of December 11, 2015, between
Terex Corporation, a corporation organized under the laws of the State of
Delaware (the “Company”), and Ronald M. De Feo, an individual (the
“Consultant”).
    
WHEREAS, Consultant has served as Chairman of the Board, Chief Executive Officer
and a senior executive officer the Company for over 20 years and has extensive
knowledge and experience concerning the Company, its businesses and operations,
products, markets, customers, team members, etc.;


WHEREAS, Consultant has retired as Chief Executive Officer of the Company
effective November 2, 2015 and is serving as Executive Chairman of the Board
until December 31, 2015 after which time he will no longer be an active employee
of the Company; and


WHEREAS, the Company desires to obtain consulting services from the Consultant
and the Consultant desires to provide consulting services to the Company
pursuant to the terms and conditions as set forth in this Agreement.


NOW, THEREFORE, in consideration of the foregoing premises and the respective
agreements hereinafter set forth and the mutual benefits to be derived from this
Agreement, the Consultant and the Company hereby agree as follows:


1.    Engagement. The Company hereby engages the Consultant as a consultant, and
the Consultant hereby agrees to provide consulting services to the Company or
its Affiliates, all on the terms and subject to the conditions set forth below.
For the purposes of this Agreement, “Affiliate” shall mean any individual, a
corporation, a partnership, a joint venture, a trust, an unincorporated
organization or any other entity or organization (each, a “Person”) controlled
by, in control of or under common control with the subject Person.


2.    Services of the Consultant. The Consultant hereby agrees during the term
of this engagement to consult with the management of the Company and its
Affiliates in such manner and on such business matters as may be reasonably
requested from time to time by the Board of Directors or Chief Executive Officer
of the Company including, but not limited to, services related to the Konecranes

1



--------------------------------------------------------------------------------



merger and business development, maintenance of customer relationships,
executive transition and development, special projects, and such other matters
as may be reasonably requested.


3.    Performance. The Consultant shall provide and devote to the performance of
this Agreement such time as is reasonably requested by the Company as needed to
perform the consulting services required under this Agreement. The consulting
services shall be provided in a high quality, professional manner and the
Consultant shall diligently and to the best of the Consultant’s ability perform
the services required under this Agreement. Consultant shall have the sole
discretion to determine the work schedule and the manner in which the consulting
services will be performed.


4.    Consulting Fee.


(a)    In respect of the services to be provided hereunder, the Company shall
pay to the Consultant an annual fee in the amount of $650,000, payable monthly
in arrears in 12 equal installments of $54,166 each (pro rated for any partial
month) on or before the 10th day of each calendar month, with the first payment
being on February 1, 2016 and the last payment being the first day of the
calendar month following the date of termination of this Agreement.


(b)    The parties intend that any payment provided under this Agreement shall
be exempt from, or shall be paid or provided in compliance with, Internal
Revenue Code Section 409A, and the Treasury Regulations thereunder such that
there shall be no adverse tax consequences, interest or penalties as a result of
the payments, and the parties shall administer and interpret the Agreement in
accordance with Internal Revenue Code Section 409A and the Treasury Regulations
thereunder. Notwithstanding any other provision of this Agreement, the Company
shall not be obligated to guarantee any particular tax result for the Consultant
with respect to any payment provided to the Consultant hereunder and the
Consultant shall be responsible for any taxes imposed on the Consultant with
respect to any such payment.
  
5.    Expenses. The Company shall reimburse the Consultant for reasonable (i)
travel expenses and (ii) other out-of-pocket fees and expenses as have been or
may be incurred by the Consultant in connection with the rendering of requested
services hereunder.


6.    Confidentiality. The Consultant shall not, either during the continuance
of this Agreement or after its termination, disclose to any Person (except with
the written authority of the Company or unless ordered to do so by a court of
competent jurisdiction), or use for any purpose other than as contemplated by
this Agreement, any information relating to the business, assets, finances or
other affairs of a confidential nature of the Company or its Affiliates
(“Confidential Information”) of which the Consultant may have become possessed
prior to or during the period of this Agreement. Upon termination of this
Agreement for any reason or at any time upon the request of the Company,
Consultant shall promptly return to the Company all documents, records,
notebooks, computer diskettes and similar repositories of or containing such
Confidential Information, including copies thereof, then

2



--------------------------------------------------------------------------------



directly or indirectly in Consultant’s possession, whether prepared by Company,
its Affiliates or otherwise.


7.    Avoidance of Conflicts of Interest. During the term of the Consulting
Period, for the purpose of avoiding a conflict of interest, Consultant agrees
that he shall not directly or indirectly, whether as an employee, consultant,
independent contractor or otherwise, provide services to any person or entity
engaged in the design, development, manufacturing, licensing, marketing, or
other exploitation of products or services that are competitive with products or
services of the Company, or otherwise engage in any activity which is or could
reasonably be expected to be a conflict of interest.


8.    Cooperation in Proceedings. The Consultant agrees that he shall fully
cooperate with respect to any claim, litigation or judicial, arbitral or
investigative proceeding initiated by any private party or by an regulator,
governmental entity, or self-regulatory organization, that relates to be arises
from any matter with which Consultant was involved during his employment with
the Company, or that concerns any matter of which Consultant has information or
knowledge (collectively , a “Proceeding”). Consultant’s duty of cooperation
includes, but is not limited to (i) meeting with the Company’s attorneys by
telephone or in person at mutually convenient times and places in order to state
truthfully Consultant’s recollection of events; (ii) appearing at the Company’s
request as a witness at depositions or trials, without the necessity of a
subpoena, in order to state truthfully Consultant’s knowledge of matters at
issue; and (iii) signing at the Company’s request declarations or affidavits
that truthfully state matters of which Consultant has knowledge. In addition,
Consultant agrees to notify the Company’s General Counsel promptly of any
requests for information or testimony that he receives in connection with any
litigation or investigation relating to the Company’s business.


9.    Term and Termination. The Consultant’s engagement by the Company pursuant
to this Agreement shall begin on January 1, 2016 and shall expire on December
31, 2016 unless earlier terminated pursuant to the provisions contained herein.
The Company may terminate this Agreement upon five (5) business days written
notice following a material breach of this Agreement by the Consultant if such
breach is not cured within the said five (5) business day period, provided such
breach is capable of cure. Consultant may terminate this Agreement at any time
and for any reason, upon fourteen (14) days written notice. The Company may
terminate this Agreement effective immediately upon the death or disability of
Consultant, or should the Consultant otherwise become unable to perform the
duties requested of him.


10.    Independent Contractors. The Consultant and the Company agree that the
Consultant shall perform services hereunder as an independent contractor,
retaining control over and responsibility for his Consultant’s activities
undertaken in performance of this Agreement. The Consultant shall not be
considered an employee or agent of the Company or its Affiliates as result of
this

3



--------------------------------------------------------------------------------



Agreement nor shall Consultant have authority to contract in the name of or bind
the Company or its Affiliates or be entitled to receive any benefits offered to
employees of the Company or its Affiliates. The Consultant will not be treated
as an employee of the Company for purposes of federal, state or local income tax
withholding and unless otherwise specifically provided by law, for purposes of
the Federal Insurance Contributions Act, the Social Security Act, the Federal
Unemployment Tax Act or any Workers’ Compensation law of any state or country.
The Consultant acknowledges and agrees that, as an independent contractor, he
will be required to pay any applicable taxes on the fees paid by the Company,
and the Company shall not withhold any taxes on such fees or be responsible for
the payment thereof.


11.    Notices. Any notice, request, instruction or other document to be given
hereunder by any party hereto to any other party shall be in writing and shall
be deemed to have been duly given (a) upon receipt if delivery is in person, by
electronic facsimile or email transmission (provided a copy is concurrently
mailed in accordance with clause (b) below), or by overnight courier, and (b)
three days after mailing if delivery is by certified mail, return receipt
requested postage prepaid, in each case addressed as follows:


if to the Company:
Terex Corporation
200 Nyala Farms Road
Westport, Connecticut 06880
Attention: General Counsel
Email: eric.cohen@terex.com


if to the Consultant:
Ronald M. De Feo
[Address on file with the Company]
Email: ron.defeo@terex.com
    
12.    Entire Agreement. This Agreement (i) contains the complete and entire
understanding and agreement of the Consultant and the Company with respect to
the subject matter hereof; and (ii) supersedes all prior and contemporaneous
understandings, conditions and agreements, oral or written, express or implied,
respecting the engagement of the Consultant in connection with the subject
matter hereof.


13.    Assignment; Successors and Assigns.



4



--------------------------------------------------------------------------------



(a) Neither the Company nor the Consultant may assign its rights or obligations
under this Agreement without the express written consent of the other; provided,
however, the Company may assign this Agreement to an Affiliate or to an assignee
of all or substantially all of the Company’s assets or business without the
consent of the Consultant.


(b) In addition to any obligations imposed by law upon any successor to the
Company, the Company will require any successor to all or substantially all of
the business and/or assets of the Company (whether direct or indirect, by
purchase, merger, consolidation or otherwise) to expressly assume and agree to
perform this Agreement in the same manner and to the same extent that the
Company would be required to perform it if no such succession had taken place.


14.    Applicable Law. This Agreement shall be governed by and construed in
accordance with the domestic laws of the State of Connecticut, without giving
effect to any choice of law or conflict of law provision or rule (whether of the
state of Connecticut or any other jurisdiction) that would cause the application
of the laws of any jurisdiction other than the State of Connecticut. Each party
hereto agrees to submit to the jurisdiction of the state and federal courts of
Fairfield County, Connecticut, in any action or proceeding arising out of or
relating to this Agreement.


IN WITNESS WHEREOF, the Consultant and the Company have caused this Agreement to
be duly executed and delivered on the date and year first above written.


 
TEREX CORPORATION






By: ­­­­­­­­­­­­­­­ /s/ David A. Sachs 
   Name: David A. Sachs
   Title: Lead Director
 
 
 
RONALD M. DE FEO




/s/ Ronald M. De Feo




5

